




Exhibit 10.28


FIRST AMENDMENT TO LEASE








THIS FIRST AMENDMENT TO LEASE is entered into effective as of the 1st day of
October, 2009, by and between NEA Galtier, LLC, a Delaware limited liability
company, (“Landlord”) and CRAY INC., a Delaware limited liability company
(“Tenant”).


RECITALS


A.Landlord and Tenant are parties to that certain Lease Agreement dated July 2,
2009 (the “Lease”) concerning the leasing of premises in the property commonly
known as Galtier Plaza located in the City of St. Paul, County of Ramsey, State
of Minnesota, as more fully described in the Lease;


B.The parties wish to amend the Lease as set forth below:


AGREEMENT


In consideration of the covenants of the parties’ contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:




1.    Capitalized terms not defined herein shall have the meaning ascribed to
them in the Lease.
2.    Premises. Effective July 31, 2009, Tenant exercised its option with
respect to the Option 1 Space as described in the lease an additional 4,996
rentable square feet (Suite 310) on the third floor of the Building.
Accordingly, the definition of the Premises as defined on page (i) of the Basic
Lease Information of the Lease is hereby amended to include Option 1 Space. The
premises totaling 56,048 rentable square feet is comprised of:


First Floor: 9,307 rentable square feet
Second Floor: 41,745 rentable square feet
Third Floor: 4,996 rentable square feet




















        




--------------------------------------------------------------------------------




3.    Base Rent. Base Rent for the Premises shall be the following amounts for
the following periods of time:


 
First/Second Floors
Third Floor
Total
Lease Month
Gross Monthly Rent
Gross Monthly Rent
Gross Monthly Rent
11/01/2009 - 04/30/2010
$0.00
$0.00
$0.00
05/01/2010 - 10/31/2010
$78,028.83
$8,060.21
$86,089.04
11/01/2010 - 10/31/2011
$80,369.58
$8,302.02
$88,671.60
11/01/2011 - 10/31/2012
$82,780.75
$8,551.08
$91,331.83
11/01/2012 - 10/31/2013
$85,264.17
$8,807.61
$94,071.78
11/01/2013 - 10/31/2014
$87,822.08
$9,071.84
$96,893.92
11/01/2014 - 10/31/2015
$90,456.75
$9,344.00
$99,800.75
11/01/2015 - 10/31/2016
$93,170.42
$9,624.32
$102,794.74
11/01/2016 - 10/3 l/2017
$95,965.50
$9,913.05
$105,878.55
11/01/2017 - 10/31/2018
$98,844.50
$10,210.44
$109,054.94
11/01/2018 - 10/31/2019
$101,809.83
$10,516.75
$112,326.58
11/01/2019 - 04/30/2020
$104,864.16
$10,832.25
$115,696.41



4.    Security Deposit. The security deposit shall increase from $234,086.49 to
$258,267.12 (Three (3) months’ Gross Full Service Rent, subject to adjustment
based on Tenant’s exercise of Tenant’s exercise of Tenant’s Expansion Options).


5.    Substantial Completion; Commencement Date. Tenant acknowledges that the
Premises, including the Option 1 Space, have been substantially completed and
that the Actual Commencement Date will be November l, 2009.


6.    Conflict of Terms. In the event of a conflict between the terms of this
First Amendment to Lease and the terms of the Lease, the terms of this First
Amendment shall govern.


7.    No Further Modification of Lease. Except to the extent modified herein,
all other terms and provisions of the Lease shall remain in full force and
effect.




LANDLORD:                    NEA GALTIER, LLC




By: /s/Steven M. Resnick        
Name: Steven M. Resnick
Title: Managing Member






TENANT:                        CRAY INC.




By: /s/ Wayne J. Kugel        
Name: Wayne J. Kugel
Title: SVP Operations




